Mr. Justice Carter delivered the opinion of the court: The first decree in this case was entered on June 25, 1907. It found the interests of all the parties and ordered partition and appointed commissioners. It settled all the rights of the parties except as to the mere matter of detail as to whether the property was susceptible of partition, and hence must be held to be a final and appealable decree. The prayer for appeal appears to have been entered and granted as to this decree, but the record shows that the appeal was only perfected and taken from the decree entered July 15, which approved the report of the commissioners and ordered sale of that portion of the property not susceptible of partition, the appeal bond specifically stating that the appeal was from the decree entered July 15, 1907. The assignments of error chiefly relied on have reference to the findings of the decree of June 25. Some of them, it is true, have reference to the decree of July 15 specifically, but the findings complained of in this last decree_ (except as to the amount of solicitor’s fees) are simply repetitions of the former findings of the decree of June 25. That decree finally adjudicated the rights of the parties, and as this appeal is only from the decree of July 15, the findings under the final decree of June 25 cannot be reviewed under it. The authorities on this question were discussed at length in Crowe v. Kennedy, 224 Ill. 526, and the decision in that case must control here. Appellants contend that by reason of part of the land being set off to Anna Piper and the remainder sold, the decree makes them pay more than their share of the costs and solicitor’s fees, even though (which they do not admit) the costs and fees should be apportioned among the parties according to their respective interests. The point is not well taken. .The decree provides that the master shall bring the proceeds of sale into court for further order as to distribution. The amount still coming to appellee out of such proceeds will evidently amply cover her share of the costs and solicitor’s fees, and the trial court, in directing the distribution of such proceeds, can see that the portion which appellee pays is based on her whole share in the real estate,—that which was set off to her as well as her part of that which was. sold. The decree of the circuit court will be affirmed. Decree affirmed.